          Case 1:19-cr-00307-SHS Document 96 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               V.
                                                       19-Cr-307 (SHS)
ALBERTO MORETA,
                                                       ORDER
                              Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     The Court is in receipt of defense counsel's letter motion requesting an adjournment of
the June 15, 2021 trial date in this case (Ltr. Mot., ECF No. 90.), as well as the government's
response opposing an adjournment. (ECF No. 91.) The Court concludes that an
adjournment is not necessary. Defendant's asserted prudential and constitutional concerns
are both general and speculative. Though no one can guarantee what the condition of the
pandemic will be in June, this District has gone to "extraordinary" and successful lengths to
establish "safe and effective" trial procedures that protect both defendants' constitutional
rights and the public health. See United States v. Tagliaferro, No. 19-Cr-472 (PAC), ECF No.
133 (Mar. 29, 2021).
     Moreover, the increasing availability and pace of vaccinations give this Court reason
for optimism; for example, though defendant's letter motion makes much of the fact that
Moreta, a Massachusetts resident, is "not yet eligible for a vaccine" (Ltr. Mot. at 2),
Massachusetts today extended vaccine eligibility to all individuals over the age of 16. See
Dep't Pub. Heath, Massachusetts' COVID-19 Vaccination Phases, Mass.gov (last accessed Apr.
19, 2021 ), https://www.mass.gov/info-details/massachusetts-covid-19-vaccination-phases.
Defendant should obtain a vaccination expeditiously. Given the fact that Moreta does not
speak English, counsel should assist defendant in scheduling his vaccination. Accordingly,
    IT IS HEREBY ORDERED that this case shall proceed to trial as currently scheduled on
June 15, 2021.
Dated: New York, New York
       April 19, 2021
                                            SO ORDERED:
